Title: To James Madison from Hardin Burnley, 3 December 1791
From: Burnley, Hardin
To: Madison, James


Dr Sir
Richmond Decr. 3d. 1791.
I have to apologize to you for not answering sooner the enquiries which you requested me to make before you left Virginia. I have deferred my answer ’till this time that I might be able to give satisfactory information on the subject of your enquiries. On application to Col: Harvie which I made immediately after the receipt of your favor I coud obtain no further information than this, that warrants for 15000 Acres of land had issued to Baron Stuben & had been delivered to Genl. Weedon, that no plat or survey on these warrants had been returned to the register’s office, & that it was the uniform practice with the continental surveyor, to keep them in his hands ’till the fees of office were paid. I have referred to the act of assembly which made the grant to the Baron & find that there is no exemption from the payment of the ordinary fees, but that the grant was made to him on the same terms with other public donations of land. This information was so incompleat that I thought it most proper to postpone any communication on the subject ’till the arrival of the members of assembly from Kentucky. By them I was informed that Majr. Craughn from the western country woud soon be in Richmond & probably wd. be able to give satisfactory information. Majr. Craughn has been here & as I am informed by Col: Edwd. Carrington (for I was at that time so unwell as to be unable to apply to him in person) had in his possession several surveys which had been made for the Baron. He left this place a few days ago for Philadelphia & I must beg leave to refer you to him for further particulars.
The federal court is now in session at this place & have had before them for several days the subject of British debts. The pleadings have been so conducted as to bring the infraction of the treaty of peace between G. Britain & America before the court, & will induce the necessity of deciding first whether that subject is within the cognizance of the court & next whether a breach of treaty on one side will release individuals on the other from obligations which the treaty wd. otherwise impose. In the case now before the court it appears that a partial payment has been made into the loan office under the act of 79. and consequently this cause will produce an entire decision on the subject, both as it may respect the efficacy of those payments & also as it may relate to those cases in which no such step has been taken. On the first of these points the general opinion out of doors is much in favor of the Defendt. on the other a great contrariety prevails. I have the honor to be with the highest esteem Dr Sir yr. Most Obt Servt
Hardin Burnley
